Citation Nr: 1632353	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  06-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for disability of the right arm, claimed as radial nerve pain.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 2002 to January 2003, and served on active duty from February 2003 to May 2004. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, dated in January 2005 and January 2013.  

The issue of entitlement to service connection for right arm disability was previously before the Board in August 2011 when the Board denied the Veteran's claim. The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2012, the Court remanded the case to the Board for development consistent with a Joint Motion for Remand.  

The Veteran's appeal was last remanded by the Board in February 2013 so that additional treatment records and an additional VA opinion could be obtained.  Additional treatment records were obtained and associated with the claims file, while an additional VA opinion was obtained in September 2013.  Accordingly, the Board finds that there has been substantial compliance with the directives of the February 2013 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran provided testimony at a June 2009 hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran has/had a chronic right arm disability at any time during, or proximate to, service separate and apart from service-connected residuals of right wrist injury to include mild carpal tunnel syndrome, restrictive tenosynovitis of the right thumb, and residual right shoulder impingement and instability.

2.  The Veteran was found to be sound upon entry into service, with no pre-service diagnosis of a headache disorder.

3.  During service, the Veteran was treated for headaches on several occasions.  

4.  The Veteran's current migraine headache disorder had its onset during service and is etiologically related to service.


CONCLUSIONS OF LAW

1.  A chronic right arm disability, manifested by pain, and separate and apart from service-connected residuals of right wrist injury to include carpal tunnel syndrome, restrictive tenosynovitis of the right thumb, and residual right shoulder impingement and instability, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify & the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, with respect to migraine headaches, correspondence issued in March 2012 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

With respect to right arm disability, correspondence issued in May 2004 informed the Veteran of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  The correspondence was deficient in that it failed to notify her that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Such notice was provided to the Veteran in correspondence dated in March 2006.  In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the Veteran after the initial adjudication, the claim was readjudicated thereafter, and the Veteran therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private examination and treatment records, as well as the statements of the Veteran, and her parents, in support of her claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  In this regard, the Board notes that, in its August 2009 remand, it directed that VA attempt to obtain private medical records from two additional private medical facilities.  Records from both facilities have since been associated with the claims file.  

VA examinations and opinions with respect to the issues on appeal were obtained in December 2009, September 2010, December 2012, September 2013, and August 2015 after a thorough review of the claims file and associated medical records.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations and opinions obtained in this case are more than adequate, as the opinions are predicated on a physical examination of the Veteran, a review of the Veteran's numerous medical records, and diagnostic test results.  The opinions also consider the statements of the Veteran regarding in-service and post service trauma.  Rationale was provided for the opinions offered.  

As noted above, in June 2009, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) during which the Veteran and her former representative presented testimony in support of her service connection claim for a right army disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and her representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate her claim.  Additionally, the VLJ solicited information as to any potentially outstanding evidence.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).
 
There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).


II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Connecting the disability to service may be accomplished through affirmative evidence that shows inception or aggravation during service, even for disabilities that first manifest after service, or that otherwise indicates a direct relationship between service and the current disability, or for certain disabilities through statutory presumption if they manifest to a degree of 10 percent within one year of discharge. 38 C.F.R. §§ 3.303(a), (d). Further, with chronic diseases (as listed in 3.303(a)) which are shown in service, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Each disability for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Right Arm Disability

The Veteran seeks entitlement to service connection for disability of the right arm, claimed as radial nerve pain.  At the outset, the Board emphasizes that the Veteran has already been service-connected for (1) residuals of a right wrist injury to include carpal tunnel syndrome, (2) restrictive tenosynovitis of the right thumb, and (3) status post open posterior stabilization with capsulorrhaphy with residual right shoulder impingement and instability. 

A review of the Veteran's service treatment records reveals that in September 2003 she complained of pain in her right hand, thumb, finger, and along the volar and dorsal forearm after sustaining an injury from a fall.  The report reflects that nerve conduction studies of the right ulnar, median, and radial nerves were conducted and all values were within normal limits.  Electromyography (EMG) reflected no abnormalities.  The impression was normal electrophysiologic examination of the right upper extremity.  Specifically, there was no evidence of myelinopathy, axonopathy, or neuropathy of the right median, ulnar, or radial nerves. 

The Veteran filed her current claim for entitlement to service connection for disability of the right arm, claimed as radial nerve pain, in May 2004.  Since that time, she has been diagnosed as having thoracic outlet syndrome of the right arm while receiving treatment at the Orthopedic Institute of Illinois, in Peoria, Illinois. Specifically, a September 2006 progress note diagnosed the Veteran's pain and numbness of the right forearm primarily as thoracic outlet syndrome.  In addition, a January 2007 correspondence from her private physician contained a diagnosis of thoracic outlet syndrome. 

A VA examination report and addendum, dated in September 2004, did not reflect any radial nerve abnormalities.  It was noted that the Veteran had wrist complaints, but that the September 2003 nerve conduction study (NCS)/EMG was within normal limits. 

A September 2004 private medical record of magnetic resonance imaging (MRI) of the right shoulder reflected that the Veteran reported throbbing pain of the right shoulder going down into the arm.  The impression was findings consistent with a tear involving the anterior and anterior superior glenoid labrum, and small amount of fluid in the subacromial bursa with small areas increased signal along the bursal surface of the supraspinatus tendon suspicious for a partial tear.

An August 2006 VA medical record indicated that nerve conduction study results reflected that the Veteran's right median, radial, and ulnar motor and sensory responses were normal.  EMG results reflected that the Veteran's right deltoid, pronator teres, triceps, first dorsal interosseous and cervical paraspinal muscles were normal.  The impression was "no evidence of compression neuropathy or cervical radiculopathy." 

A September 2006 private medical progress note indicated the following:

Neurovascularly intact throughout, DTRs symmetric to be clonus bilaterally, negative Babinski.  Good strength T1 C5-T1 motor.  Is somewhat tender over lateral epicondyle and has mild positive Tinel's and Phalen's so has recently had a normal nerve test at the Veterans.  Of note has very positive Adson's test on right and this is reproducible.  Wright's abduction test negative on the right.  C-spine radiographs were obtained and show some mild degenerative change posterior element C7-T1.

The assessment was "[p]rimarily that of thoracic outlet syndrome on the right."  Thus, the record reflected that although the nerve tests and Wrights' test were negative for a right arm disability, the examiner made his diagnosis based on the Adson's test results.  The opinion did not indicate that the examiner considered that the Veteran already had diagnoses of mild carpal tunnel syndrome, restrictive tenosynovitis of the right thumb, and residual right shoulder impingement and instability, and how these diagnoses may be related, if at all, to her current symptoms.

Private medical correspondence dated in January 2007 stated that the Veteran "has reported of a temporal relationship between her right arm numbness and a fall she had on May 27, 2003.  She has the diagnosis of thoracic outlet syndrome.  Given the time relationship between her symptoms and this fall, most likely this represents an exacerbation of a previous subclinical case of thoracic outlet syndrome.  It could also represent causation, although causation is hard to establish in such problems."

Private medical correspondence dated in February 2007 from the same physician stated that the Veteran "has had some thoracic outlet type symptoms and has some degenerative change on standard neck radiographs.  To delineate clearly any potential condition of the c-spine an MRI scan has been ordered."  

Notably, the February 2007 correspondence noted "thoracic outlet type symptoms" rather than a clear diagnosis of thoracic outlet syndrome.  The January 2007 and February 2007 correspondences failed to acknowledge the negative results of the nerve conduction tests and EMGs.  In addition, they did not discuss the Veteran's service-connected right upper extremity disabilities, and the relationship, if any, they had with the Veteran's claim of additional right upper extremity disability.

A March 2007 VA medical record indicated that the Veteran reported right-sided neck pain with radiation down her shoulder and arm.  Upon examination, it was noted that the Veteran had a clear spasm of trapezes and paraspinal muscles.  There was some partial subjective loss of sensation in the arm over C5 and C6 distribution.  It was further noted that the MRI showed no mention of nerve impingement.  

In August 2009, the Board found that it did not have the medical expertise to determine whether the disability for which the Veteran sought service connection was attributable to thoracic outlet syndrome or C5-6 disc disease of the cervical spine, or the extent to which either of those conditions may be related to her period of active service or to her service-connected disability of the right shoulder. Accordingly, the Board obtained a VA joints examination and opinion to address the matter. 

The Veteran was afforded a VA joints examination in December 2009, at which time the Adson's test for thoracic outlet syndrome was negative, bilaterally.  Rather, she was diagnosed as having an old ulnar styloid fracture and pain in the right wrist, pain without any other findings in the right elbow, and status post surgery and re-injury at least 2 times since service separation in the right shoulder.  In a September 2010 addendum, the VA examiner explained that her December 2009 clinical examination did not show any positive signs for thoracic outlet syndrome, and that clinical sensory and motor examinations conducted previously had not shown any sensorimotor deficits. 

Specifically, the VA examiner opined that it was less likely than not that the Veteran had a current disability of her right upper extremity separate and apart from her various service-connected disabilities of the right upper extremity.  The examiner's opinion was based on a physical examination of the Veteran and a complete review of her extensive service treatment records, VA treatment records, and private medical records.  The examiner's rationale included a detailed summary of her medical history, and noted that the 2007 MRI showed a left-sided cervical disc herniation even though her symptoms were right-sided.  The examiner also noted that EMG/NCVs of her right upper extremity had been consistently normal.  The examiner further noted that, since separation from service, the Veteran had worked in a bakery, in landscaping, and in maintenance at a health club, and had also played softball, worked out at a health club (swimming and spinning), played golf, and in 2006 was planning on riding in the RAGBRAI (Register's Annual Great Bicycle Ride Across Iowa).  After reviewing the entire record, and conducting an examination of the Veteran, the examiner stated "my clinical  examination in December 2009 did not show any positive signs for thoracic outlet syndrome.  Clinical sensory and motor exams done previously have not shown any sensorimotor deficits."  The examiner also emphasized that the Veteran's cervical disc herniation was on the left, and her symptoms were on the right, and that her neck pain was not mentioned in proximity to the May 2003 injury and her neck pain started in early 2007, according to the February 2007 medical record. 

The VA examiner also noted that the Veteran's symptoms in her arm were not consistent with any single nerve root distribution and that March 2007 NCS and EMG results reflected that right median and ulnar motor and sensory responses were normal.  The right deltoid, biceps, pronator teres, triceps, first dorsal interosseous and cervical paraspinal muscles were also normal.  The impression was no evidence of compressive neuropathy or cervical radiculopathy.  It was noted that the findings were similar to prior studies in August 2006.  

As such, in an August 2011 decision, the Board found that the competent, credible medical evidence of record was against a finding that the Veteran had thoracic outlet syndrome, and held that a chronic arm disability, manifested by pain and separate and apart from the Veteran's various service-connected residuals of a right wrist injury, were not incurred in, or aggravated by, active duty service. 

The Veteran appealed this decision to the Court and, in June 2012, a Joint Motion was issued finding that the Board failed to provide an adequate statement of reasons or bases for its determination that there was not a right-arm disorder separate and apart from the Veteran's service-connected disabilities.  The Joint Motion cited the previous diagnoses of thoracic outlet syndrome, and emphasized that the December 2009 VA examiner, although noting that there was no thoracic outlet syndrome at the time of the examination, did not refute the previous diagnoses of thoracic outlet syndrome contained in the record.

Following the June 2012 Joint Motion, the matter was returned to the Board, which remanded the issue in February 2013 for an additional examination to determine the likely nature and etiology of any right arm disability diagnosed during any time during the appeal period.  

Pursuant to the Board's February 2013 Remand, the Veteran was provided with a comprehensive VA examination in September 2013, at which time he examiner acknowledged the previous diagnoses of thoracic outlet syndrome, restrictive tenosynovitis of right thumb, residuals of right wrist injury to include mild carpal tunnel syndrome, and status post open posterior stabilization with capsulorrhaphy with residual right shoulder impingement and instability; of which the Veteran was already service connected for restrictive tenosynovitis of right thumb, residuals of right wrist injury to include mild carpal tunnel syndrome, and status post open posterior stabilization with capsulorrhaphy with residual right shoulder impingement and instability.  However, the examiner opined that it was less likely as not that there was a new disability of the right upper extremity which was not already service connected.  The examiner indicated that since the previous VA examination on this issue in December 2009 (as well as the September 2010 addendum opinion), although the Veteran subjectively reported an increase in symptoms and stated that they were constant, the clinical records demonstrated that the symptoms were intermittent, if present at all.  In support of her rationale, the VA examiner explained that:

Thoracic outlet syndrome is not currently demonstrated by me.  It does not appear to have been demonstrated definitively at any time since May 2004, with the prior [orthopedic] provider using the positive [Adson's test] to support the diagnosis.  As per a review from Uptodate Sep 24, 2012, "Compression maneuvers on physical examination (i.e., Adson test) may demonstrate a decrease in the radial or ulnar pulse with abduction of the upper extremity overhead.  The Adson test is prone to false positive results and the use of duplex ultrasound with these maneuvers has done little to improve its specificity [29].  Thus, the Adson test is of little clinical value and should not be relied upon to make the diagnosis of any of the three types of [TOS] [1]."

Furthermore, per the [VA examination] provider[] in Sept 2010, who did a thorough record review up to that point and had done an exam on the patient months prior, "My clinical examination in Dec 09 did not show any positive signs for thoracic outlet syndrome. Clinical sensory and motor exams done previously have not shown any sensorimotor deficits."  Since the patient reported that ortho advised her not to move her right upper arm from her side, this VA examiner on the date of this current exam was unable to assess the shoulder adequately.  While the patient reported sensory and motor deficits on exam today when the specific areas were being tested, there were times during the exam when these deficits did not appear as severe - i.e., when she was holding the keys with her right hand in no apparent pain and when she was able to put on her shoes and socks and touch the skin around the right fingernails with the right thumb though she apparently could not detect sensation from the monofilament.  Additionally, by looking at the record review even in the last year, the patient's motor and sensory evaluation appears much more severe now than it was just 5-6 months ago with no reported re-injury.  Again though, her motor and sensory function varied during our exam and the symptoms did not appear to be as severe as she reported them to be . . . .

I do not believe the thoracic outlet syndrome resolved, rather I think the diagnosis was not based on medical sound evidence. Thoracic Outlet Syndrome from Uptodate (Last updated Sep 24, 2012):

"True neurogenic TOS - True neurogenic TOS (also called classic TOS) is rare, with an estimated incidence of 1:1,000,000.  Symptoms of true neurogenic TOS include slowly progressive unilateral atrophic weakness of the intrinsic hand muscles that is more evident on the thenar aspect of the hand rather than the hypothenar aspect.  Sensory abnormalities in the T1 distribution (figure 3) are common.  The syndrome may be caused by a taut congenital band from the first rib to the tip of an elongated C7 transverse process. The lower portion of the plexus is stretched over this band, and chronic traction injury results.  This explains why true TOS has the clinical features of a lower trunk plexopathy.  (See "Brachial plexus syndromes", section on 'Thoracic outlet syndrome'.)

Disputed neurogenic TOS - Disputed neurogenic TOS (also called nonspecific or symptomatic TOS) is the most controversial form, and accounts for approximately 95 percent of all cases of TOS, and 99 percent of cases with neurologic symptoms.  [10,11].  Proponents of this entity believe that pathologic processes in the thoracic outlet, such as soft tissue anomalies that can only be appreciated at time of surgery, are the cause of a myriad of symptoms affecting the neck, shoulder, and arm, including involvement of upper trunk nerves.  (See "Brachial plexus syndromes", section on 'Thoracic outlet syndrome'.)

In disputed TOS, tenderness over the scalene muscles is usually present, and muscle atrophy (arm/hand) is a rare finding.  Symptoms are reproducibly exacerbated by any activity that requires elevation or sustained use of the arms or hands.  These activities include reaching overhead (e.g., brushing the hair, getting objects from a cabinet), overhead lifting, prolonged typing or work at a computer, driving, and speaking on the telephone.  Provocative maneuvers including neck rotation and head tilting, arm abduction and external rotation and the upper limb tension test may duplicate the patient's symptoms.  (See "Evaluation of the patient with neck pain and cervical spine disorders", section on 'Provocative maneuvers'.)"

Though, not specifically stated, the patient's symptoms appear to come and go, wax and wane, not obviously typical of thoracic outlet syndrome.  Also, not only did the patient report no sensation to monofilament testing in the [right] upper extremity but she felt no sensation to monofilament testing in any other extremity suggesting also some other etiology to light touch sensation, likely the somatoform disorder.

For these reasons, the September 2013 VA examiner concluded that the prior diagnosis of thoracic outlet syndrome was erroneous, and that the Veteran did not have an additional disability of the right upper extremity which was separate and distinct from her service-connected restrictive tenosynovitis of the right thumb, residuals of right wrist injury to include mild carpal tunnel syndrome, and status post open posterior stabilization with capsulorrhaphy with residual right shoulder impingement and instability.

In addition, the Veteran's attorney submitted treatment records from the Veteran's private chiropractor dated in January 2013, which diagnosed the Veteran as having nonallopathic lesion of the head, common migraine, cervical lesion, and thoracic intersegmental joint dysfunction.  Regarding the right shoulder, the Veteran subjectively reported a sharp, stabbing pain and stiffness.  The examiner further reported that her pain level was eight, which the chiropractor stated was indicative of a "moderate-to-severe" level of pain. 

The Veteran's attorney argued that this subjective report of right shoulder pain supported the Veteran's claim of entitlement to separate service connection for a right army disability.  The attorney maintained that the Veteran was currently service-connected for "status post open posterior stabilization with capsulorrhaphy with residual right shoulder impingement and instability" under Diagnostic Code 5299-5201, which related only to limitation of motion of the arm.  The attorney argued that since Diagnostic Code 5201 did not contemplate the type of pain the Veteran experienced in her right shoulder,  this condition should be evaluated separately under the appropriate diagnostic code and assigned a separate disability rating.

While the Board acknowledges the diagnoses of thoracic outlet syndrome mentioned in September 2006 and January 2007, the September 2013 VA examiner found that this was a misdiagnosis (due to the above-mentioned faults of the Adson test) and that it was less likely than not that the Veteran had another disability of the right upper extremity in addition to her service-connected restrictive tenosynovitis of right thumb, residuals of right wrist injury to include mild carpal tunnel syndrome, and status post open posterior stabilization with capsulorrhaphy with residual right shoulder impingement and instability.  The September 2013 VA examiner's opinion was articulate, thorough, and supported by both medical treatise data as well as the Veteran's clinical history.  As such, the record does not show, at any time close in proximity to, or during, the pendency of the claim , that the Veteran had a credible diagnosis of thoracic outlet syndrome.  See McClain v. Nicholson, 21 Vet. App. 319 (2007);  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, absent a current disability, service connection for any additional disability of the right upper extremity is not warranted. 

In this regard, the Board recognizes the Veteran's assertions that she has thoracic outlet syndrome.  However, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that she has specialized education, training, or experience that would qualify her to provide an opinion regarding a diagnosis of thoracic outlet syndrome.  As such, the Veteran's own opinion is less probative than the opinion from a medical doctor.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

The Board also recognizes that the Veteran's reports of right arm and shoulder pain, which is capable of lay observation, is competent evidence of what she actually observed and was within the realm of the Veteran's personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that those assertions made by the Veteran are not credible.  Here, the Veteran's inconsistencies in reporting the circumstances of her perceived symptoms outweigh her credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Throughout the appeal period, there have been many instances where examining physicians suggested malingering on the part of the Veteran and noted that her various symptoms did not appear to be as severe as she described them.  For instance, when examining the Veteran's right shoulder in September 2004, the VA examiner noted that she had a "very heavy bag" which she picked and slung over her right shoulder without difficulty when asked to come into the waiting room; she then came into the room and dropped the bag on the floor just prior to expressing that her right shoulder was causing her pain.  In addition, the September 2010 VA examination report emphasized that, despite describing intense pain, the Veteran had been working out at health clubs, working as a landscaper, and playing softball and golf in the years following her separation from service.  The examiner who conducted the Veteran's November 2012 VA Gulf War examination indicated that although the Veteran stated that she could not "do anything anymore," she was nonetheless "moving her arms/hands around easily" while speaking in the interview.  Later, the VA psychologist who conducted her September 2013 VA PTSD examination noted that "while she complained about her knee and legs [] in considerable pain in [] fact she crossed her legs yoga style while sitting down."  Similarly, the VA physician who conducted her September 2013 shoulder and arm examination noted that "her right wrist palmar flexion actually improved with repeated testing; this VA examiner feels this is because I noticed that when she would lift her arm up for the ROM test for the right wrist, it would be flexed more than 20 degrees, like the 40 degrees [] measured at the post-test before she intentionally positioned her wrist to appear to have less [ROM]."  This same examiner observed that, "She was also observed while talking on her cell phone (in the waiting room) which she held in her left hand. While she did hold her right upper arm close to her body, she was using right forearm and hand gestures flexing and extending her right wrist and moving her fingers in no apparent pain."  Her September 2013 VA peripheral nerves examination report indicated that, "[S]he did not want to move her arm from her side to have these nerves tested.  Additionally, as noted elsewhere in this report, it is suspected by this VA examiner that the patient was not fully participating in the [range of motion] testing with specific joint [range of motion] testing because she was observed to have more function of the joints with less than the reported pain when the joints were not specifically being tested."  In addition, the September 2013 examiner noted that, "While the patient reported sensory and motor deficits on exam today when the specific areas were being tested, there were times during the exam when these deficits did not appear as severe - i.e., when she was holding the keys with her right hand in no apparent pain and when she was able to put on her shoes and socks and touch the skin around the right fingernails with the right thumb . . . ."  For these reasons, the Board finds that the Veteran's descriptions of her right shoulder and arm symptoms are not credible.  

Inasmuch as the Veteran's attorney argues that the Veteran's "status post open posterior stabilization with capsulorrhaphy with residual right shoulder impingement and instability," evaluated under Diagnostic Code 5299-5201, does not adequately compensate the Veteran for her subjective reports of right shoulder pain, the Board notes that the issue of a higher evaluation for the Veteran's service-connected status post open posterior stabilization with capsulorrhaphy with residual right shoulder impingement and instability is not before the Board at this time, and that the Veteran should submit such a claim to the RO if she wishes to pursue it.  

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim of entitlement to service connection for an additional right arm disability and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right arm disability.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Migraine Headaches

The Veteran also seeks entitlement to service connection for migraine headaches.  

A review of the Veteran's service treatment records reveals that she reported never having suffered from frequent or severe headaches on her February 2002 Medical Prescreen of Medical History Report and Report of Medical History.  Similarly, her February 2002 Report of Medical Examination at induction indicated that her head and neurological systems were within normal limits.  As such, headaches were not noted at the time of her induction into service.  A February 2003 Report of Medical History also indicated that the Veteran never suffered from frequent or severe headaches.  The Veteran was deployed to Iraq from April 2003 to April 2004.  In April 2003, she reported that she had a bad reaction to Doxycycline and Ciprofloxacin and was experiencing side effects including headaches, nausea, dizziness, and itchiness.  In September 2003, the Veteran complained of migraine headache, chest congestion, and mucous; she was diagnosed as having an upper respiratory infection and headaches.  In March 2004, she completed a Post-Deployment Questionnaire in which she reported developing headaches during her deployment, although she denied still experiencing these headaches.  The Veteran separated from active duty service in May 2004.  

A September 2005VA treatment note indicated a history of headaches and stated that, "Claritin D apparently was the start of her headaches in 1996 at the age of 15. She has a rash with erythromycin, Levaquin, Ultracet and Doxycycline."  Upon her separation from the Iowa Army National Guard, the Veteran reported a history of frequent or severe headaches on her September 2006 Report of Medical History.  

The Veteran was provided with a VA Gulf War examination in December 2012, at which time the examiner opined that it was less likely than not that her migraine headaches were caused by or incurred during her military service.  The examiner explained that the Veteran was seen once in September 2003 for complaints of migraine with an upper respiratory infection, and that in the setting of an infectious process the headaches needed to be considered a part of the presentation of this acute illness.  However, the examiner conceded that the September 2003 treatment note indicated "a history" of migraines.  In support of her negative nexus opinion, the examiner also stated that there were no other service treatment records showing complaints of headache (which is inaccurate, given the April 2003 note indicating headache complaints) and emphasized that in 2005 the Veteran stated that her headaches had preceded her time of active service.

An additional VA opinion was obtained in August 2015 in which the examiner opined that, "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service
event, injury or illness."  In support of this opinion, the examiner explained that review of the medical records showed that the Veteran was treated for headaches since the age of 15 in 1996.   Furthermore, review of the service treatment records showed the Veteran may have had a temporary exacerbation (i.e., headache associated with acute illness sinus) in service; however, there was no evidence that the condition was permanently aggravated beyond its natural course by military service.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

The provisions of 38 C.F.R. § 3.304(b) require that VA, rather than the claimant, bear the burden of proving that the disability at issue preexisted entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The presumption of soundness upon entry into service may not be rebutted without contemporaneous clinical evidence or recorded history in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  

In this case, the February 2002 Report of Medical Examination at induction indicated that the examination of the Veteran's head and neurological systems was normal.  In addition, the Veteran did not report of history of headaches at the time of her induction.  Therefore, no headache disability was noted at service entrance and the Veteran is presumed to have entered service in sound condition.  As such, the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111. 

Based on the evidence above, the Board finds that the record does not contain clear and unmistakable evidence of a diagnosis of a headache disorder prior to service.  The Board recognizes the Veteran's own admission, made in 2005, that she began experiencing headaches in 1996 at the age of 15; however, this recollection, rendered after the Veteran's separation from active duty service, does not constitute the contemporaneous clinical evidence or recorded history necessary to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the Board finds that the presumption of soundness is not rebutted and the Veteran did not have a headache disorder upon entry into service.  

The Board emphasizes that the first documented report of headaches was during the Veteran's deployment to Iraq.  Although, as detailed above, there are conflicting medical opinions of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current headache disorder first manifested during her period of active duty service.  As the Veteran was treated for headaches on more than one occasion during active service and did not have a preexisting disability, and there is sufficient evidence of a continuity of symptomatology into the present day, the Board finds that service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2014).


ORDER

Service connection for disability of the right arm, claimed as radial nerve pain, is denied.

Service connection for migraine headaches is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


